Exhibit 10.33


spherelogofinala19.jpg [spherelogofinala19.jpg]


January 25, 2017
Joseph O’Daniel
Dear Joseph,
Overland Storage, a subsidiary of Sphere3D Storage, Corp. ("Sphere3D'') is
pleased to extend the following offer of employment under the general terms set
forth below:
Position:         President - Virtualization & Professional Services
Location:         5151 Samuell Blvd., Suite 130, Dallas, TX 75228
Reports to:        CEO - Eric Kelly


Compensation:
$200,000 annual base salary paid in accordance with our normal payroll practices
and subject to normal withholding. You will be eligible to participate in the
executive incentive plan upon final approval of the Compensation Committee of
the Board of Directors (the "Committee"). Management currently intends to
propose an executive incentive plan based on corporate and individual goals to
be established by the Committee with a target incentive of 100% of your annual
base salary.

Retention Bonus:
As additional consideration for your employment and as an inducement for you to
join Sphere3D, and provided that your employment with Sphere 3D or Overland
continues through January 12, 2018 (or is terminated by Sphere3D or Overland
without Cause (as defined below) prior to such date and you provide a Release as
contemplated below under "Severance and Change of Control"), we agree to pay you
a Retention Bonus in the amount of:



$700.442 (subject to applicable tax withholding),


The Retention Bonus will be paid on January 12, 2018.
Restricted Stock Units:
As additional consideration for your employment and as an inducement for you to
join Sphere 3D, we agree to issue you the following Restricted Stock Units
(“RSUs") promptly following the start of your employment (subject to adjustment
as set forth below):



(1)
1,144,513 RSUs (the "Initial RSUs"), which shall vest in one installment on
March 1, 2017, provided you remain continuously employed by Sphere 3D or
Overland through such date (or your employment is terminated without Cause prior
to such date und you provide a Release as contemplated below under "Severance
and Change of Control'"). Notwithstanding the foregoing, if, on the trading day
immediately preceding the date of delivery of the Initial RSUs, the calculated
price of Sphere 3D's common shares based on a 45 day VWAP (the “Initial RSU
Adjustment Price") exceeds $0.34, then the number of Initial RSUs shall be
adjusted to (x) 228,903 plus the product of (y) 915,610 multiplied by a
fraction, the numerator of which is $0.34 and the denominator of which is the
Initial RSU Adjustment Price. Formula as






--------------------------------------------------------------------------------

Joseph O’Daniel
Offer of Employment
January 25, 2017
Page 2




follows: X+(Y*.34/Initial RSU Adjustment Price). If an adjustment is not made
pursuant to the immediately preceding sentence and you sell all of the shares
delivered to you following vesting of the Initial RSUs (excluding shares
withheld or sold to cover tax withholding for such vesting event) within twenty
(20) calendar days of the delivery date for a price that is less than $0.34,
then Sphere 3D will pay you in cash within 15 days an amount equal to (a)
$389,134 minus (b) the aggregate gross sale price you receive for the sale of
the shares underlying the Initial RSUs (including any shares sold to cover tax
withholding before deduction for any sales commissions, underwriters discounts,
broker fees or similar expenses).


(2)
572,256 RSUs (the "Second RSUs’), which shall vest in one installment on June I,
2017, provided you remain continuously employed by Sphere 3D or Overland through
such date (or your employment is terminated without Cause prior to such date and
you provide a Release as contemplated below under “Severance and Change of
Control"). Notwithstanding the foregoing, if, on the trading day immediately
preceding the date of delivery of the Second RSUs, the calculated price of
Sphere 3D's common shares based on a 45 day VWAP (the "Second RSU Adjustment
Price") exceeds $0.34, then the number of Second RSUs shall be adjusted to (x)
114.451 plus the product of (y) 457,805 multiplied by a fraction, the numerator
of which is $0.34 and the denominator of which is the Second RSU Adjustment
Price. Formula as follows: X+(Y*.34/Second RSU Adjustment Price).



(3)
572,256 RSUs (the Third RSUs"), which shall vest in one installment on September
1, 2017, provided you remain continuously employed by Sphere 3D or Overland
through such date (or your employment is terminated without Cause prior to such
date and you provide a Release as contemplated below under "Severance and Change
of Control"). Notwithstanding the foregoing, if, on the trading day immediately
preceding the date of delivery of the Third RSUs, the calculated price of Sphere
3D's common shares based on a 45 day VWAP (the "'Third RSU Adjustment Price'')
exceeds $0.34, then the number of Third RSUs shall be adjusted to (x) 114,451
plus the product of (y) 457,805 multiplied by a fraction, the numerator of which
is $0.34 and the denominator of which is the Third RSU Adjustment Price. Formula
as follows: X+(Y*.34/Third RSU Adjustment Price).



(4)
572,256 RSUs (the "Final RSUs"), which shall vest in one installment on January
3, 2018, provided you remain continuously employed by Sphere 3D or Overland
through such date (or your employment is terminated without Cause prior to such
date and you provide a Release as contemplated below under "Severance and Change
of Control"). Notwithstanding the foregoing, if, on the trading day immediately
preceding the date of delivery of the Final RSUs, the calculated price of Sphere
3D's common shares based on a 45 day VWAP (the "Final RSU Adjustment Price")
exceeds $0.34, then the number of Final RSUs shall be adjusted to (x) 114,451
plus the product of (y) 457,805 multiplied by a fraction, the numerator of which
is $0.34 and the denominator of which is the Final RSU Adjustment Price. Formula
as follows: X+(Y*.34/Final RSU Adjustment Price).






--------------------------------------------------------------------------------

Joseph O’Daniel
Offer of Employment
January 25, 2017
Page 3




In each case. the RSUs that vest will be paid on the thirtieth (30th) day after
the applicable vesting date (or, if such day is not a business day, on the next
business day thereafter). All payments in respect of the foregoing RSU grants
are subject to applicable tax withholding. All share and per share numbers and
amounts contained herein shall be subject to adjustment for any share splits,
combinations, share dividends, recapitalizations and the like with respect to
the common shares of Sphere 3D effected after the date hereof. These RSU grants
will be subject to the terms and conditions of Sphere 30's standard form of
award agreement for “inducement grants" of RSUs to newly-hired employees (as
modified to reflect the terms hereof); provided, however, that any contingency
or conditional issuance provisions with respect to such “inducement grants"
(other than the initiation of your employment with Overland) shall not apply.
Change of Control:
"Change of Control" will be defined to have occurred if, and only if, during the
term of your employment with Sphere3D:



(i)
any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Securities Exchange Act of
1934 ("Exchange Act) is or becomes the "Beneficial Owner” (as defined in Rule
13d-3 of the General Rules and Regulations under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then outstanding securities entitled to
vote in the election of directors of the Company (other than as a result of a
purchase of shares directly from the Company in a capital-raising transaction);



(ii)
there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company ("Transaction”), in each case, with respect to
which the shareholders of the Company immediately prior to such Transaction do
not, immediately after the Transaction, own more than fifty percent (50%) of the
combined voting power of the Company or other corporation resulting from such
Transaction; or



(iii)
all or substantially all of the assets of the Company are sold, liquidated or
distributed;



If your employment is terminated by Sphere3D within the first two years of this
agreement for any reason other than for Cause; then, subject to your signing and
delivering to Sphere 3D a general release of claims in the form provided by
Sphere 3D (a "Release") within 21 days following your receipt thereof, Sphere3D
will be obligated to pay your base salary for the time remaining calculated from
the date of termination until the second anniversary of this agreement. The
remaining base salary will be paid in accordance with Sphere3D's standard
payroll procedures over that period of time. If the termination described in
this paragraph occurs on or after a change of control, then the amount you
receive pursuant to the immediately preceding paragraph shall reduce,
dollar-for-dollar, the amount you are entitled to receive under this paragraph.





--------------------------------------------------------------------------------

Joseph O’Daniel
Offer of Employment
January 25, 2017
Page 4




If, for any reason, Sphere3D fails to timely pay the Retention Bonus, you will
be immediately released from all Non-Competition obligations contained in that
certain Equity Purchase Agreement by and among Sphere 3D, Overland Storage,
Unified ConneXions, lnc., HVE ConneXions, LLC, you and the other Holders (as
defined therein) dated as of January 20, 2017 (the "Equity Purchase Agreement").
The foregoing sentence does not constitute an election of waiver of remedies and
shall not prevent you from seeking any other recourse against Sphere3D.
"Cause" shall mean any of the following: (i) your final, non-appealable
conviction or entry of a plea of nolo contendere for fraud, theft or
embezzlement, or any felony or crime of moral turpitude; or (ii) your willful
neglect of duties which you fail to reasonably cure within 30 days after
receiving written notice from Sphere3D that specifies the specific duties that
you have failed to perform (if such conduct is curable).
At Sphere3D we strive to maintain a safe, drug-free work environment conducive
to effective business operations. We require that our personnel and operating
practices be consistent with the highest standards of health and safety.
The Immigration Reform and Control Act of 1986 require employers to provide
verification of a new employee's identity and employment eligibility on their
first day of employment. It is necessary, therefore, that you complete the US
Government and Employment Eligibility Verification Form (1-9) and provide
documentation to verify your identity and employment eligibility.
In order to document your acceptance of this mutually binding agreement, please
countersign this letter no later than close of business on Wednesday, January
25, 2017 and return to Eric Kelly. Your employment is conditioned on our receipt
of your executed copy of this letter and an executed copy of the Company's form
of Proprietary Information and Inventions Assignment Agreement, a copy of which
has been provided to you.


Joseph, we look forward to you joining the Sphere 3D Executive Management Team.
Sincerely
/s/ Eric Kelly


Eric Kelly
President and Chief Executive Officer




Acceptance: /s/ Joseph O’Daniel             Date: 1-25-17        


By signing, I understand, acknowledge and agree to all of the terms of this
offer.





